In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated March 16, 1994, as granted the respondents’ motion for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff George Weber (hereinafter Mr. Weber) was initially examined by the respondent Dr. Gilbert J. Kringstein (hereinafter Dr. Kringstein) on June 28, 1989. Mr. Weber was referred to Dr. Kringstein by another physician in relation to tempomandibular joint pain he had suffered since January 1989. Upon examining Mr. Weber, Dr. Kringstein concluded that the pain was caused by improperly fitted dentures and advised him to see a dentist concerning new dentures.
On September 6, 1989, Mr. Weber again consulted with Dr. Kringstein. However, Mr. Weber was referred to Dr. Kringstein on this occasion by a different physician for an evaluation of a two-by-two centimeter mass at the left base of the tongue. Dr. Kringstein performed a biopsy on the mass which revealed squamous cell carcinoma.
We conclude that the Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint insofar as it is asserted against them based on the Statute of Limitations defense. The plaintiffs failed to satisfy their burden of adducing prima facie proof that the continuous treatment doctrine was applicable (see, Grassman v Slovin, 206 AD2d 504; Werner v Kwee, 148 AD2d 701). Specifically, the plaintiffs failed to show that Dr. Kringstein was providing continuous treatment on September 6, 1989, for the same illness, injury, or condition that existed on June 28, 1989, upon which the underlying claims of medical malpractice are based (see, CPLR 214-a; Grassman v Slovin, supra; Werner v Kwee, supra). O’Brien, J. P., Copertino, Santucci and Joy, JJ., concur.